Citation Nr: 0909410	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for residuals of a left 
shoulder condition.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to July 
2005. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision.

The issues of service connection for a neck condition, a left 
shoulder condition, and sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

The weight of the competent, probative evidence does not 
establish that the veteran currently suffers from chronic 
PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a May 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in September 
2007.

The record also reflects that there is no error in the duty 
to assist.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.  



As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).  If, however, the veteran did not serve in 
combat, or if the claimed stressor is not related to combat, 
there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran was afforded a VA examination during May 2005.  
The Veteran reported that in November 2004 in Iraq, while in 
his base camp, a rocket exploded overhead where the Veteran 
could see it.  He later read casualty reports, but did not 
directly see the casualties.  During the examination, the 
Veteran complained that he felt agitated and had nightmares.  
On objective examination, the Veteran had a subjective sense 
of his mood being anxious but he indicated he had always been 
that way.  The Veteran additionally indicated that he had two 
nightmares since he had returned from Iraq.  After a 
psychological examination, the examiner indicated that the 
Veteran did not meet the diagnostic criteria for PTSD, 
further indicating that the Veteran had no mental health 
diagnoses consistent with DSM-IV criteria.  The examiner 
indicated that the Veteran had witnessed difficult situations 
while in Iraq, but that he did not have any avoidance 
symptoms.  Additionally, his psychosocial functioning was 
indicated as adequate.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 70.  

A Social Survey performed a few days later by a licensed 
Social Worker indicated that the Veteran had first seen 
someone for psychiatric help the day before at Dover Air 
Force Base (AFB).  Concerning PTSD symptoms, the Veteran 
indicated that he had intrusive thoughts which he 
subsequently pushed out; flashbacks; nightmares every two or 
three months; and he did not feel overly alert but loud 
noises made him jump and he could not tolerate people 
standing behind him in line.  The Social Worker indicated a 
DSM-IV diagnosis of rule out PTSD.  The examiner assigned a 
GAF score of 50.  

The Veteran was treated for psychological problems at Dover 
Air Force Base the beginning in May 2005 (the day prior to 
his social survey VA examination) and which continued until 
November 2005.  During May 2005, prior to the Veteran's 
separation from active service, the examiner indicated that 
the Veteran had a DSM-IV diagnosis of PTSD.  However, the 
Board notes that the relevant criteria were not addressed by 
the examiner.  The Veteran was seen again during June 2005, 
with the examiner indicating a DSM-IV diagnosis of PTSD, 
resolving with a GAF score of 65.  The Veteran was seen once 
more during November 2005.  The same examiner indicated that 
the Veteran's PTSD had resolved, and assigned a GAF score of 
85.  She indicated that the Veteran had avoidance but that 
all other PTSD symptoms had remitted.  She also indicated 
that the Veteran was off all psychiatric medications.  

The Board notes that the Dover AFB examiner indicated in her 
initial interview that the Veteran had a DSM-IV diagnosis of 
PTSD while still on active duty.  However, the examiner 
indicated one month later that such symptomatology was 
resolving and that the disorder had resolved a few months 
later.  The Board additionally notes that the VA examiner 
declined to give the Veteran a DSM-IV diagnosis of PTSD and 
the VA Social Worker indicated a diagnosis of rule out PTSD.  
In this regard, the Board notes that the VA examiner reviewed 
the Veteran's claims file to include his service treatment 
records.  Additionally, he addressed the DSM-IV criteria and 
provided an explanation as to why the veteran's symptoms did 
not support that diagnosis.  His report provided greater 
detail and rationale and conformed to DSM-IV criteria.  Thus, 
greater probative weight has been assigned to the VA 
examiner's opinion.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
Moreover, there is no evidence of a current diagnosis of PTSD 
rendered following his discharge from service in July 2005.  
Rather, the medical report after that date indicates the 
condition had resolved.

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently suffers from PTSD as a result of military 
service.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


REMAND

The Board notes that the Veteran's service treatment records 
reveal treatment for his claimed conditions during active 
service.  In this regard, the Veteran was treated for a left 
shoulder separation in September 1994, with no subsequent 
treatment during the remainder of service.  At the May 2005 
VA examination, he noted that he has had two to three 
episodes of pain.  Physical examination was normal however.  
No x-ray of the left shoulder was conducted.  It is unclear 
from the record whether the Veteran's left shoulder 
separation in service is a chronic disability with resulting 
chronic residuals.  Thus, a new examination should be 
obtained, to include x-ray studies, to determine whether the 
injury in service results in chronic left shoulder 
disability.  

Similarly, the Veteran was seen multiple times over the 
course of his service for sinusitis.  It is unclear, however, 
whether the treatment occurring once or twice a year on 
average represents a chronic sinus condition or merely acute 
infections that resolved.  The Veteran had no complaints 
regarding his sinuses on his VA examination, and physical 
examination revealed no abnormalities.  X-rays of the sinuses 
were not conducted.  Accordingly, a new examination should be 
scheduled for this condition as well.  

Finally, the Board notes that the Veteran was seen on several 
occasions for neck pain, to include following a motor vehicle 
accident in 1984.  Although an x-ray conducted for the VA 
examination in May 2005 revealed straightening of the 
cervical spine, the significance of this finding was not 
reported and no diagnosis was provided on the examination 
report.  Thus, the Veteran should be afforded an additional 
VA examination to determine whether he suffers from a chronic 
neck disability which is related to service. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his claimed 
neck, left shoulder, and sinus 
disabilities.  After securing any 
necessary release, such records should be 
requested, including any pertinent VA 
treatment records, and all records which 
are not duplicates should then be 
associated with the claims file. 

2.  Schedule the Veteran for VA sinus, 
joint, and spine examinations to determine 
whether the Veteran suffers from chronic 
neck and left shoulder disabilities, or 
chronic sinusitis.  The claims folder must 
be made available to and reviewed by the 
examiner(s) in connection with the 
examination.  All tests deemed necessary 
should be conducted, including x-rays.  A 
rationale for any opinions should be 
provided.

Following review of the claims file and 
examination of the Veteran, the 
examiner(s) should provide the following 
opinions:
(a) With respect to the cervical spine, 
the examiner should indicate whether the 
Veteran has a chronic cervical spine 
disability, and if so, whether such 
arose during service or is related to an 
injury in service. 
(b) With respect to the left shoulder, 
the examiner should indicate whether the 
Veteran suffers from a current left 
shoulder disability which is related to 
the shoulder separation injury in 
service. 
(c) With respect to the sinusitis, the 
examiner should indicate whether the 
Veteran suffers from chronic sinusitis, 
and if so, whether such condition arose 
during service or is otherwise relate to 
his military service.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be 
returned to the Board for further 
appellate consideration if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


